J-A26013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 M.K.                                     :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 C.K.                                     :   No. 310 WDA 2019

             Appeal from the Order Entered January 16, 2019
   In the Court of Common Pleas of Butler County Civil Division at No(s):
                          F.C. No. 15-90021-C


BEFORE: SHOGAN, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 28, 2020

      M.K. (“Father”) appeals from the order entered on January 16, 2019,

that awarded Father and C.K. (“Mother”) shared legal custody, Mother primary

physical custody, and Father partial physical custody of their minor sons, M.K.,

born in August of 2007, and C.K., born in November of 2011 (collectively

“Children”). We affirm.

      The trial court set forth the background of this case as follows:

            Mother and Father married [i]n August [of] 2005. They
      separated on January 15, 2015. The [trial court] issued a Custody
      Consent Order on September 12, 2016, whereby Mother exercised
      primary physical custody and Father exercised partial physical
      custody. However, on January 22, 2018, Father filed a Petition to
      Modify Custody. Father sought equally shared physical and legal
      custody. Mother asserted a counter[-]claim seeking primary legal
      and physical custody.

Trial Court Opinion, 6/5/19, at 1.
J-A26013-19


      The trial court held a custody trial on October 15, 2018, October 16,

2018, and October 23, 2018. At the hearing on October 15, 2018, Father

presented the testimony of K.A.B., M.K.’s fourth grade teacher.        He next

presented the testimony of K.W., who is the principal at the Children’s school.

Father then testified on his own behalf. Father also presented the testimony

of D.McC., who works in the evenings in the Cranberry Township Municipal

Building and has observed some of the custody exchanges of Children between

the parents in this case.    Finally, Father presented the testimony of M.K.,

(“Maternal Aunt”), Mother’s younger half-sister, regarding her relationship

with Children and Mother and Father, and Maternal Step-Grandmother’s and

Maternal Grandfather’s abuse of drugs and/or alcohol.

      At the hearing on October 16, 2018, Mother testified on her own behalf

and presented the testimony of A.G., her boyfriend. Father presented the

testimony of B.H., Mother’s stepmother.          Next, Father presented the

testimony of Alicia Weismantle, Ph.D., Father’s treating psychologist. The trial

court conducted interviews of Children, separately and in camera, with all

counsel present. Father then presented the testimony of D.M., his friend for

thirty years.

      On October 23, 2018, Mother presented the testimony of Bruce

Chambers, Ph.D., a stipulated expert in child psychology in the context of

custody evaluations, who conducts evaluations consistent with the American

Psychological Association.   N.T., 10/23/18, at 7.    Dr. Chambers met with


                                     -2-
J-A26013-19


Mother on May 9, 2018, and June 12, 2018, and met with Father on June 9,

2018, and July 11, 2018. Id. at 9. He conducted an observation of Mother

interacting with Children on July 30, 2018, and Father interacting with

Children on July 31, 2018. Id. Father then presented the testimony of Eric

Bernstein, Ph.D., a stipulated expert in child psychology, regarding his critique

of Dr. Chambers’s evaluation of the family. Finally, Father testified on his own

behalf to rebut the testimony of Mother.

      Based on the testimony of the witnesses and the documentary evidence,

the trial court found the following facts:

            M.K. suffers from behavior problems inside and outside of
      school. M.K. has had an individualized education plan since he
      was in second grade. Both Mother and Father participate in M.K.’s
      educational needs. M.K. had three significant behavioral incidents
      in fourth grade. First, M.K. pulled up a picture of a naked woman
      on the school computer and showed it to other students. Second,
      M.K. held a pair of scissors to another child’s neck in school. Third,
      M.K. made a comment about self-harm to a teacher. Both Mother
      and Father were notified of these behaviors[,] and both attended
      school meetings either by phone or in person regarding these
      problems. Teachers believe Children would do better in school
      with consistency and stability in their lives.

            In March 2015, Mother obtained a Protection [F]rom Abuse
      [“PFA”] Order against Father. The [PFA] Order was withdrawn by
      Mother after six months. Father avers that he has never used
      drugs and does not have an alcohol problem, but [he] submitted
      to a drug and alcohol evaluation at Mother’s request following the
      [PFA] hearing. Father was recommended [to attend,] and he
      completed[,] intensive outpatient treatment[,] after being
      evaluated at Gateway. Father never provided the results of the
      evaluation to anyone other than his lawyer. Father minimizes his
      alcohol issues[,] despite the fact that Gateway recommended[,]
      and he completed[,] intensive outpatient treatment. Father also
      completed an anger management class and began individual


                                      -3-
J-A26013-19


     counseling in January 2015. Father lacks insight [into] his alcohol
     issue.

           Father works as a financial advisor in Washington County,
     which requires him to work weekend hours, travel out of state,
     and work a different schedule every week. According to their 2016
     Custody Agreement, Mother has right of first refusal of custodial
     time during Father’s custodial periods.

             Both [C]hildren participate in extra-curricular activities.
     M.K. plays ice hockey[,] and C.K. plays hockey and soccer at the
     YMCA. Father does not think C.K. should be [involved] in so many
     sports[,] and believes M.K. is burned out by his hockey schedule.
     Father was responsible for signing Children up for sports in the
     past, but now Mother does [it]. Mother does not allow her family
     to attend Children’s sports events.         Both Children had a
     relationship with Maternal Grandparents since birth, but Mother
     has voiced concerns for the Children with her family since before
     the end of Mother and Father’s marriage. Father is willing to
     facilitate a relationship with Mother’s extended family. In Mother
     and Father’s 2016 Custody Agreement, Father agreed not to
     “undermine Mother’s wishes when it comes to her family”
     (Consent Order 9/12/16, ¶ 5). Father says that he interprets that
     differently and continues to arrange [for] Children to visit with
     Maternal Grandparents. Father planned a vacation with Maternal
     Grandparents and Children without discussing [it] with Mother.

           Father interacts with Children through sports, outings,
     games, etc. M.K.’s behavior at school has worsened. M.K.
     attended counseling from November 2017 to February 2018.
     Mother stopped counseling and notified Father on Our Family
     Wizard [“OFW”]. Father did not agree to stop counseling. M.K.
     was prescribed Prozac by his family practitioner for depression,
     but[,] after about five months of taking it[,] M.K. made a comment
     about self-harm[,] and Mother told Father she was going to wean
     him off of it due to the side-effects. Father did not agree with this
     but stopped giving the medication to M.K. at Mother’s discretion.
     M.K. treated with a psychiatrist in the past, but Mother wanted to
     find a different one. Mother did not agree to any of Father’s
     suggested therapists. Mother and Father attended co-parenting
     counseling at Cranberry Psychological around 2016, but did not
     think it was a good fit after ten sessions. The co-parenting
     counselor suggested that Father not take [C]hildren to see
     Mother’s family.

                                     -4-
J-A26013-19


             Father stated that he does not talk to Children about Mother,
       but the [t]rial [c]ourt did not find him credible. Father believes
       Mother is undermining his parenting. Father is inconsistent on
       what custodial time he can abide by. Yet, Father acknowledges
       that a lack of consistency is causing M.K.’s behavior issues, but
       asserts that Children need more time with Father. Father claimed
       that Mother does not properly supervise Children and that
       Children fear Mother, asserting that Children seemed tense upon
       return from Mother’s [custody,] and Children are more relaxed
       with him. The [t]rial [c]ourt found Father to lack credibility.

             Mother had to set limits with [Maternal Step-Grandmother]
       and [Maternal Grandfather] due to their behaviors in front of
       Children, noting that they are argumentative and hostile. Father
       also brought these behaviors to Mother’s attention that he
       observed throughout the marriage. However, Father relied on
       [Maternal Step-Grandmother’s] testimony at trial. Mother’s step-
       mother never watched Children together. Maternal [S]tep[-
       G]randmother watched M.K. in 2008 for a couple of days a week.
       She watched C.K. in 2012 for a couple of days a week for roughly
       two months. Maternal [S]tep-[G]randmother told Mother that she
       abused prescription drugs and stole drugs from the pharmacy
       where she worked. However, Maternal [S]tep-[G]randmother
       claims that the only time she took opiates was after foot surgery,
       and asserted she had no addiction.              Maternal [S]tep-
       [G]randmother was diagnosed with depression and lupus[,] which
       led to her retirement. Maternal [S]tep-[G]randmother testified
       that [she] believed Mother’s accusations are an “evil plan” to get
       at Father. Moreover, during the marriage, Maternal Aunt saw
       [Children] regularly and participated in family events. Maternal
       Aunt has not spoken to Mother in four years[,] [t]hough, she saw
       Children[,] through Father[,] at family functions.

              Mother works as an outpatient therapist and is a licensed
       clinical social worker. Mother has worked consistently every
       Tuesday and Thursday from 8:00 a.m. to 9:00 p.m. for the past
       ten years.[1] Mother claims that she had previously requested
       Father help her with custody during her custodial time[,] [b]ut,


____________________________________________


1   Mother is an independent contractor, and her hours can vary depending
upon her schedule, Children’s activities and needs, and the needs of her
clients. N.T., 10/16/18, at 4-5, 132.

                                           -5-
J-A26013-19


     Father would deny her requests. Moreover, Father did not allow
     Mother to have custody time on Mother’s birthday.

           Mother believed that Father’s public persona was different
     from his private persona[,] which led her to file for the [PFA] order
     in March 2015.      The [t]rial [c]ourt found that Mother was
     combative in answering questions with both her attorney and
     opposing counsel. Mother did not testify to any positive attributes
     about Father.

           Mother believed Father’s demeanor towards her was hostile
     at custody exchanges. Mother opined that the increased time with
     Father was causing M.K.’s increased behavior problems. Mother
     has previously been treated for depression and anxiety.

           The court found Mother’s boyfriend to be very credible.
     Mother’s boyfriend had attended custody exchanges and agreed
     that Father engages in inappropriate commentary to get a rise out
     of him. Mother’s boyfriend recalls multiple instances in which
     Father approached him with inappropriate statements. Father
     called Mother’s boyfriend a “dirtball” and asked at an exchange
     who Mother’s boyfriend’s lawyer was and why boyfriend was at
     the exchange. Further, Father walked up to Mother’s boyfriend,
     laughed at him[,] and commented on his personal hygiene.
     Mother’s boyfriend testified that he never initiated contact with
     Father and never called him names in front of Children.

           Dr. Bruce Chambers conducted custody evaluations
     pursuant to APA [American Psychological Association] guidelines
     and issued a report dated August 18, 2018. He described that
     [M.K.] suffers significant emotional challenges and [C.K.] has
     some emotional challenges. With those in mind, Dr. Chambers
     considered how those challenges could best be managed through
     the custodial time of each parent. To compound the challenges,
     both parents have significant personality issues which impact their
     parenting. Specifically, he described a “pattern of interaction”
     which makes it difficult for the parties to co-parent[,] [t]hough,
     he explained that co-parenting is especially important for children
     with special behavioral needs.

           Dr. Chambers cited several red flags. First, he noted how[,]
     despite Mother and Father’s numerous chronic complaints of the
     other, [t]hey chose to remain married and have children[,] with
     the assistance of fertility specialists. He opined this demonstrated

                                     -6-
J-A26013-19


     co-dependency and poor judgement [sic]. He explained that they
     are “strongly challenged to communicate”.           Secondly, he
     discussed Father’s lack of insight as to prior alcohol issues. He
     noted that Father denies any alcohol dependency and Father
     stated, “you can’t run a marathon and be an alcoholic,” implying
     he is not [an alcoholic]. The [trial court] notes that this was
     consistent with Father’s testimony. However Father’s opinion is
     not consistent with the undisputed fact that[,] after a drug and
     alcohol evaluation, Father was recommended in 2015, for
     intensive outpatient treatment. Thirdly, Father demonstrated a
     pattern of denying any responsibility for issues he brought to the
     marriage.

           The parties completed the MMPI[-]2 [Minnesota Multiphasic
     Personality Inventory-2]. Dr. Chambers emphasized that the test
     alone was not definitive, and should correlate to life experiences
     to determine its weight. In this instance, Mother and Father’s
     scores were valid within normal limits. Both Mother and Father
     showed elevations[,] which would tend to show a person who
     denied fault and blames others. Dr. Chambers found that there
     was consistency between the test results and the parties’ life
     experiences. He further concluded that this elevation would
     hinder their ability to effectively co-parent.

            Dr. Chambers interviewed C.K., who said that he worried
     about his parents[’] fighting, and he gets mad when his brother
     antagonizes him. M.K. was not interviewed by Dr. Chambers.
     However, Dr. Chambers observed M.K. screaming and exhibiting
     disruptive behaviors. Mother re[-]directed [M.K.,] while Father
     ignored his behaviors. Dr. Chambers opined that both are
     techniques for addressing the behavior. However, managing the
     behavioral issues of Children is especially important. Consistency
     of interventions is necessary, and consistency of routine is
     essential. M.K.’s behaviors[,] specifically[,] are worsening based
     upon parent reports and collateral educational documents.
     Dr. Chambers opined that[,] due to the parent’s [sic] inability to
     co-parent, it was “not conceivable at this point in time that they
     could carry out a plan” for Children. He testified that the parties’
     different styles of behavioral intervention have made it difficult for
     Children, especially M.K. Therefore, he further opined that shared
     custody would not be plausible or in the Children’s best interest.

          Dr. Chambers was questioned about the interactions
     between parents and [C]hildren[.] Dr. Chambers testified that

                                     -7-
J-A26013-19


     both parents were patient, but responded differently to M.K.’s
     behavioral issues. Mother was able to talk M.K. down from a
     tantrum. She demonstrated intentional intervention. Father did
     not demonstrate any behavior management techniques. Father
     ignored M.K.’s negative behaviors. Dr. Chambers described
     Father as the “fun dad”. He further opined that[,] while both
     parents have personality issues, Mother’s are more evident in her
     interactions with Father rather than with Children.

            Having determined that shared custody was not plausible at
     this time, Dr. Chambers opined that Mother was best suited for
     primary physical custody. He testified that this would “allow for
     routine and consistency[,] which is the only way a therapeutic
     technique could take hold.” He also recommended family therapy
     with an emphasis on behavioral interventions.

          There was an emphasis in the testimony on cross-
     examination of Dr. Chambers regarding M.K.’s academics. While
     M.K. made some academic progress from 3rd to 4th grade, he made
     minor increases from “basic to proficient”.     However, there
     remained concerning issues with his behavior at school.

           Dr. Chambers made his opinions to a reasonable degree of
     professional certainty. The totality of the evidence supported
     Dr. Chamber[s]’s opinion.

           Father requested 50/50 shared legal and physical custody.
     Mother requested primary legal and physical custody. The [t]rial
     [c]ourt concluded that no credible evidence existed to support
     Mother having primary legal custody. While the undisputed
     evidence is that the parties have difficulty communicating, there
     was also evidence that Mother’s lack of communication,
     personality issues, and anger toward Father would[, if Mother was
     given primary legal custody,] isolate Father from being included
     in major life decisions for … Children. Mother had in the past made
     unilateral decisions[,] purposefully excluding Father from the
     decision.    Father participated and desired to do so in the
     educational and medical system[,] so as to have input in
     Children’s lives. Therefore, [t]he [t]rial [c]ourt concluded that it
     would be in the best interest of Children for him to continue to do
     so.

Trial Court Opinion, 6/5/19, at 1-8 (footnote added).


                                    -8-
J-A26013-19


       On January 16, 2019, the trial court entered an order awarding Father

and Mother shared legal custody, Mother primary physical custody, and Father

partial physical custody of Children every other weekend, as well as Tuesday

evenings.2 Father timely filed a notice of appeal.

       Father raises the following issues for our review:

       A. Whether the trial court erred and abused its discretion in failing
       to award equally shared custody and by reducing Father’s custody,
       in light of the factors set forth in 23 Pa.C.S. § 5328?

       B. Whether the trial court erred and abused its discretion in giving
       no weight and therefore failing to consider the well-reasoned
       preference of the children?

       C. Whether the trial court erred and abused its discretion in failing
       to consider, at all, the testimony of several witnesses?

       D. Whether the trial court’s findings of fact and legal analysis of
       the custody factors are not supported by the competent evidence
       of record from trial and are therefore manifestly unreasonable?

Father’s Brief at 11.

       In custody cases under the Child Custody Act, (“the Act”), 23 Pa.C.S.

§ 5321-5340, our standard of review is as follows:

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion. We must accept findings
       of the trial court that are supported by competent evidence of
       record, as our role does not include making independent factual
____________________________________________


2  Pursuant to the January 16, 2019 custody order, Father no longer has
custodial time on Tuesday overnights, and no longer has custodial time
between Thursday and the beginning of the weekend every week. Instead,
Father takes physical custody every Tuesday from after school or, if there is
no school, from 4:00 p.m. until 7:00 p.m., and every other week on Friday
from after school, or if there is no school, beginning at 4:00 p.m. until Sunday
at 6:00 p.m.

                                           -9-
J-A26013-19


     determinations. In addition, with regard to issues of credibility
     and weight of the evidence, we must defer to the presiding trial
     judge who viewed and assessed the witnesses first-hand.
     However, we are not bound by the trial court’s deductions or
     inferences from its factual findings. Ultimately, the test is whether
     the trial court’s conclusions are unreasonable as shown by the
     evidence of record. We may reject the conclusions of the trial
     court only if they involve an error of law, or are unreasonable in
     light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

     We have stated:

     The discretion that a trial court employs in custody matters should
     be accorded the utmost respect, given the special nature of the
     proceeding and the lasting impact the result will have on the lives
     of the parties concerned. Indeed, the knowledge gained by a trial
     court in observing witnesses in a custody proceeding cannot
     adequately be imparted to an appellate court by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

     In M.A.T. v. G.S.T., 989 A.2d 11 (Pa. Super. 2010) (en banc), we stated

the following regarding an abuse of discretion standard:

     Although we are given a broad power of review, we are
     constrained by an abuse of discretion standard when evaluating
     the court’s order. An abuse of discretion is not merely an error of
     judgment, but if the court’s judgment is manifestly unreasonable
     as shown by the evidence of record, discretion is abused. An
     abuse of discretion is also made out where it appears from a
     review of the record that there is no evidence to support the
     court’s findings or that there is a capricious disbelief of evidence.

Id. at 18-19 (quotation and citations omitted).

     Regarding the definition of an abuse of discretion, this Court has stated:

“An abuse of discretion is not merely an error of judgment; if, in reaching a


                                    - 10 -
J-A26013-19


conclusion, the court overrides or misapplies the law, or the judgment

exercised is shown by the record to be either manifestly unreasonable or the

product of partiality, prejudice, bias or ill will, discretion has been abused.”

Bulgarelli v. Bulgarelli, 934 A.2d 107, 111 (Pa. Super. 2007) (quotation

omitted).     With any custody case decided under the Act, the paramount

concern is the best interests of the child. 23 Pa.C.S. §§ 5328, 5338.

      Section 5323 of the Act provides for the following types of awards:

      (a) Types of       award.—After considering the factors set forth in
      section 5328       (relating to factors to consider when awarding
      custody), the       court may award any of the following types of
      custody if it is   in the best interest of the child:

            (1) Shared physical custody.

            (2) Primary physical custody.

            (3) Partial physical custody.

            (4) Sole physical custody.

            (5) Supervised physical custody.

            (6) Shared legal custody.

            (7) Sole legal custody.

23 Pa.C.S. § 5323.

      Section 5338 of the Act provides that, upon petition, a trial court may

modify a custody order if it serves the best interests of the child. 23 Pa.C.S.

§ 5338. Section 5328(a) sets forth the best interest factors that the trial court

must consider. E.D. v. M.P., 33 A.3d 73, 80-81, n.2 (Pa. Super. 2011). Trial

courts are required to consider “[a]ll of the factors listed in section 5328(a)

                                         - 11 -
J-A26013-19


... when entering a custody order.” J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa.

Super. 2011) (emphasis in original).

     Section 5328(a) of the Act provides as follows:

     § 5328. Factors to consider when awarding custody

     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all relevant
     factors, giving weighted consideration to those factors which
     affect the safety of the child, including the following:

            (1) Which party is more likely to encourage and permit
     frequent and continuing contact between the child and another
     party.

            (2) The present and past abuse committed by a party or
     member of the party’s household, whether there is a continued
     risk of harm to the child or an abused party and which party can
     better provide adequate physical safeguards and supervision of
     the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
     (2) (relating to consideration of child abuse and involvement with
     protective services).

           (3) The parental duties performed by each party on behalf
     of the child.

          (4) The need for stability and continuity in the child’s
     education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.

                                    - 12 -
J-A26013-19


           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and special
     needs of the child.

           (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
     to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one
     another. A party’s effort to protect a child from abuse by another
     party is not evidence of unwillingness or inability to cooperate with
     that party.

         (14) The history of drug or alcohol abuse of a party or
     member of a party’s household.

         (15) The mental and physical condition of a party or
     member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S. § 5328.

     Further, we have explained as follows:

     Section 5323(d) provides that a trial court “shall delineate the
     reasons for its decision on the record in open court or in a written
     opinion or order.” 23 Pa.C.S.A. § 5323(d). Additionally, “section
     5323(d) requires the trial court to set forth its mandatory
     assessment of the sixteen [Section 5328(a) custody] factors prior
     to the deadline by which a litigant must file a notice of appeal.”
     C.B. v. J.B., 65 A.3d 946, 955 (Pa. Super. 2013), appeal denied,
     70 A.3d 808 (Pa. 2013). . . .

     In expressing the reasons for its decision, “there is no required
     amount of detail for the trial court’s explanation; all that is
     required is that the enumerated factors are considered and that
     the custody decision is based on those considerations.” M.J.M. v.

                                    - 13 -
J-A26013-19


      M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal denied, [620
Pa. 710], 68 A.3d 909 (2013). A court’s explanation of reasons
      for its decision, which adequately addresses the relevant factors,
      complies with Section 5323(d). Id.

A.V. v. S.T., 87 A.3d 818, 822-823 (Pa. Super. 2014). “When a trial court

orders a form of custody, the best interest of the child is paramount.” S.W.D.

v. S.A.R., 96 A.3d 396, 400 (Pa. Super. 2014) (citation omitted).

      In its opinion filed pursuant to Pa.R.A.P. 1925(a), the trial court

presented the following findings with respect to the custody factors set forth

under 23 Pa.C.S. § 5328(a):

         1. Which party is more likely to encourage and
         permit frequent and continuing contact between the
         child and another party?

              This is a high conflict case. Both parties would permit
         contact between parent and [C]hildren; however, Father is
         less likely to encourage Children’s relationship with Mother.

         2. The present and past abuse committed by a party
         or member of the party’s household, whether there
         is a continued risk of harm to the child or an abused
         party and which party can better provide adequate
         physical safeguards and supervision of the child.

             There was a prior temporary [PFA] Order[,] which
         Mother withdrew by agreement. There is no evidence of a
         current risk of abuse.        The history between parents
         contributes to their inability to effectively co-parent.

         3. The parental duties performed by each party on
         behalf of the child.

              Both parties are capable of performing parental duties
         for the [C]hildren. Mother has slightly more flexibility due
         to her part-time employment. Mother makes most medical
         appointments for [C]hildren.        Father participates in
         education events as he can due to his employment.

                                    - 14 -
J-A26013-19


        4. The need for stability and continuity in the child’s
        education, family life and community life.

             Due to Children’s special needs, Mother is better
        equipped to allow a consistent routine. She is better
        equipped to use intentional intervention as needed.
        Mother has a consistent work schedule whereas Father’s
        work schedule is different every week. Based upon the
        interactionals with Dr. Chambers, Mother is better with
        maintaining stability for Children. While both parties are
        involved with Children’s educational needs, Mother is
        better at maintaining continuity of services.

        5. The availability of extended family.

             Father has extended family support with both his
        family and Mother’s family. However, his engagement with
        Mother’s family undermines Mother’s wishes[,] as she is
        estranged from her family[,] despite his prior promise to
        Mother not to do so. Mother still has a relationship with
        her sister who lives in Kentucky[,] with whom she visits a
        few times a year.

        6. The child’s sibling relationships.

             [C]hildren argue daily and engage in “shoving
        altercations” weekly. There are no siblings outside of the
        marriage.

        7. The well-reasoned preference of the child, based
        on the child’s maturity and judgment.

            Due to the age and maturity of Children, this factor
        was given no weight.

        8. The attempts of a parent to turn the child against
        the other parent, except in cases of domestic
        violence where reasonable safety measures are
        necessary to protect the child from harm.

            No evidence was submitted to the [trial court] to
        suggest that either party attempted to turn [C]hildren
        against the other party.


                                  - 15 -
J-A26013-19


        9. Which party is more likely to maintain a loving,
        stable, consistent and nurturing relationship with
        the child adequate for the child’s emotional needs.

            Both Mother and Father are likely to maintain a loving,
        stable, consistent and nurturing relationship with Children.

        10. Which party is more likely to attend to the daily
        physical, emotional, developmental, educational and
        special needs of the child.

             Mother is more likely to attend to the daily physical,
        emotional, developmental, educational and special needs
        of [C]hildren. Mother’s consistent work schedule and
        routine is beneficial to the special needs of both Children.
        Mother has demonstrated the ability to meet the daily
        special needs of Children.

        11. The proximity of the residences of the parties.

             Mother and Father live in the same school district;
        however, they are in different elementary school areas. No
        evidence was presented to prove distance is an issue for
        either party.

        12. Each party’s availability to care for the child or
        ability   to    make       appropriate      child-care
        arrangement[s].

             Mother is more available due to her part-time
        employment.      However, both parties have adequate
        childcare availability, if needed.

        13. The level of conflict between the parties and the
        willingness and ability of the parties to cooperate
        with one another. A party’s effort to protect a child
        from abuse by another party is not evidence of
        unwillingness or inability to cooperate with that
        party.

            This factor is by far the [most] critical of all factors.
        The high level of conflict between the parents makes it
        nearly impossible for them to co-parent. While the [trial
        court] would hope each parent would choose to engage in

                                   - 16 -
J-A26013-19


        individual therapy to address their anger toward the other,
        until they reconcile their hatred of each other and begin to
        co-parent[,] it is not in Children’s best interest to have
        shared physical custody. The inability and unwillingness to
        co-parent especially with the special behavioral needs of
        Children make shared physical custody not plausible.
        Therefore, one parent must be the primary caretaker.
        Mother’s historical role, plus the evidence of record places
        Mother in the best position to be primary caretaker.

        14. The history of drug or alcohol abuse of a party or
        member of a party’s household.

             Father maintains he has no issue with alcohol despite
        a 2015 drug and alcohol evaluation which recommended
        intensive outpatient treatment. There is no evidence that
        either party currently has drug or alcohol abuse issues.

        15. The mental and physical condition of a party or
        member of a party’s household.

             No substantive evidence regarding Mother or Father’s
        current mental or physical conditions has been placed on
        the record. Mother was previously treated for depression
        and anxiety.     Father is diagnosed with adjustment
        disorder.    Since co-parenting counseling has failed
        previously, and since each parent needs to resolve their
        own issues prior to attempting co-parenting counseling in
        the future, no parental therapy is Ordered, but is highly
        recommended.

        16. Any other relevant factor.

             Dr. Chambers opined and the trial testimony supports
        that currently Mother and Father are not capable of
        successful co-parenting. While Mother has made some
        unilateral decisions without consulting Father and /or over
        Father’s objection, Mother is best[-]suited to meet both the
        practical and emotional needs of Children on a daily basis.




                                   - 17 -
J-A26013-19


Trial Court Opinion, 6/5/19, at 8-12.3

       In his first and fourth issues, Father argues that the trial court did not

present adequate reasoning under the custody factors set forth in 23 Pa.C.S.

§ 5328(a) to justify a reduction in Father’s custodial time. Father’s Brief at

16-25, 33-34. Specifically, Father challenges the trial court’s application of

factor one, id. at 18-23, factors four and ten, id. at 24 and 33-34, and factor

fifteen, id. at 24-25. Essentially, in the first issue, Father asserts that the trial

court opinion does not include any reasoning to explain why the court reduced

his custody time, and further, that the factors do not warrant any such change

in his time. In his fourth issue, Father claims that the trial court’s decision

that Mother is better suited for the role of primary custodian is manifestly

unreasonable and is not supported by competent evidence of record.

Accordingly, we will address Father’s first and fourth issues together, as they

are interrelated.

       With regard to custody factor one, Father argues that the trial court

failed to provide a basis for its conclusion that his custody time should be

reduced.     Specifically, under factor one the trial court found that “[b]oth

parties would permit contact between parent and Children; however, Father

is less likely to encourage Children’s relationship with Mother.” Trial Court


____________________________________________


3    There was no evidence concerning factor 5328(a)(2.1), information
concerning child abuse and involvement with protective services set forth in
Section 5329(1) and (2). Thus, the trial court’s failure to address the factor
is of no consequence to our review.

                                          - 18 -
J-A26013-19


Opinion, 6/5/19, at 8. Father asserts, however, the testimony showed that,

on multiple occasions during his custodial time, he had the Children call

Mother. Father’s Brief at 18. He claims that, on Mother’s birthday in January

of 2018, he had Children bake Mother a cake, bought them gifts to give her,

and had them call Mother, although it was his custodial time. Father’s Brief

at 18 (citing N.T. 10/15/18, at 141-143). The cited testimony, however, does

not show that Father had Children bake a cake for Mother or that Father

bought the gifts for Children to provide to Mother. In fact, Father’s testimony

reveals, instead, that Father sent Mother a message wishing her a happy

birthday, and upon Mother’s request, Father had Children call her. Id.

      In further support of his claim, Father references Mother’s testimony

regarding Father’s denial of her request to have weekend custodial time with

Children on her birthday in 2017. Father’s Brief at 21 (citing N.T., 10/16/18,

at 10-11). Father contends that, in January of 2017, Mother’s birthday fell on

a day that Children had no school. He states that, although he would not

allow Mother to have the Children in her custody on the weekend of her

birthday, he did agree to allow her to have physical custody the entire day of

her birthday, which was a Friday. Father’s Brief at 23 (citing N.T., 10/16/18,

Vol. II, at 138-140; N.T., 10/23/18, at 135-136). Father further alleges that

Mother had custody of Children on the entire day of her birthday, as it was an

in-service day for their school district. Father’s Brief at 23 (citing Father’s

Exhibit 26; N.T. 10/23/18, at 136-137).


                                    - 19 -
J-A26013-19


      Our review of the certified record reflects that Father sent the following

OFW message to Mother in reply to her request to have Children with her on

the weekend of her birthday in 2017:

      [I]f they’re off school on my weekend, then I would get them
      during that time. I understand that it is your birthday, but I lost
      part of my night Tuesday and all of tonight and all of next Tuesday
      and you never allow any make-up time and now we have to pay
      attorneys to figure it out. That does not makes sense to me, but
      that is your choice. If you want to spend the day with them, that
      is fine. I will meet you at the [Municipal Center] at 6:00 p.m.
      tomorrow. Happy Birthday.

N.T., 10/16/18, at 138; Father’s Exhibit 23.        However, Father’s attitude

exhibited in the message is not one of conciliation, as he suggests. Moreover,

the cited testimony relied upon by Father is not sufficient for this Court to

undermine the discretion of the trial court in reaching its determination as to

factor one.

      With regard to custody factors four and ten, Father contends that the

record does not support the trial court’s conclusions. Father’s Brief at 24, 33-

34. In the argument relating to his fourth issue, Father suggests that the

testimony does not support that Children are thriving with Mother as primary

custodian, so Mother should not have retained her role as primary custodian.

Father’s Brief at 34.   Father asserts that Mother unilaterally discontinued

M.K.’s mental health therapy and testified that she was unable to find a new

therapist, although she declined to use therapists suggested by Father. Id.

at   33-34.    Father   also   complains   that   Mother   unilaterally   stopped

administering Prozac to M.K. against Father’s wishes and without the directive

                                     - 20 -
J-A26013-19


of a physician. Id. at 33-34. Further, Father asserts that, contrary to the

testimony of M.K.’s principal, K.W., Mother testified that M.K. is now struggling

more than he did previously.      Id. at 34.    Father argues that, aside from

Dr. Chambers’s testimony that Mother and Father have differing techniques in

handling Children’s poor behavior, there is nothing in the record to support

the trial court’s decision to designate Mother the primary custodian. Father’s

Brief at 34. Essentially, Father argues that the trial court’s determinations

with regard to factors four and ten are not supported by the weight of the

evidence presented.

      We reiterate that “[t]he discretion that a trial court employs in custody

matters should be accorded the utmost respect … . [T]he knowledge gained

by a trial court in observing witnesses in a custody proceeding cannot

adequately be imparted to an appellate court by a printed record.” Ketterer,
902 A.2d at 540. Again, “[a]n abuse of discretion is not merely an error of

judgment; if, in reaching a conclusion, the court overrides or misapplies the

law, or the judgment exercised is shown by the record to be either manifestly

unreasonable or the product of partiality, prejudice, bias or ill will, discretion

has been abused.” Bulgarelli, 934 A.2d at 111.

      Father challenges the trial court’s determinations with respect to factor

four: the need for stability and continuity in the child’s education, family life

and community life; and factor ten: which party is more likely to attend to the




                                     - 21 -
J-A26013-19


daily physical, emotional, developmental, educational, and special needs of

the child. Concerning factor four, the trial court found the following:

      Due to Children’s special needs, Mother is better equipped to allow
      a consistent routine. She is better equipped to use intentional
      intervention as needed. Mother has a consistent work schedule
      whereas Father’s work schedule is different every week. Based
      upon the interactionals with Dr. Chambers, Mother is better with
      maintaining stability for Children. While both parties are involved
      with Children’s educational needs, Mother is better at maintaining
      continuity of services.

Trial Court Opinion, 6/5/19, at 9.

      With regard to factor ten, the trial court found:

      Mother is more likely to attend to the daily physical, emotional,
      developmental, educational and special needs of [C]hildren.
      Mother’s consistent work schedule and routine is beneficial to the
      special needs of both Children. Mother has demonstrated the
      ability to meet the daily special needs of Children.

Trial Court Opinion, 6/5/19, at 10-11.

      We have reviewed the certified record and conclude that there is ample

support for the trial court’s factual conclusions with regard to factors four and

ten, and the determination to add custodial time to Mother as primary

custodian. Indeed, when asked whether Father was suggesting that M.K.’s

behavioral problems have become worse because M.K. “doesn’t get enough

time with [Father],” Father replied: “No. Because there’s really no consistency

in [M.K.’s] schedule.”   N.T., 10/15/18, at 186.     As evidenced by the trial

court’s findings concerning factors four and ten, ample consideration was

given to the concerns of stability and consistency in Children’s lives. The trial

court’s findings are congruent with Father’s concerns for consistency in

                                     - 22 -
J-A26013-19


schedule and are supported by the evidence presented to the trial court.

Accordingly, we decline Father’s invitation to reweigh the evidence.

       In his first issue, Father last presents a challenge to the trial court’s

findings in relation to custody factor fifteen.4 Father’s Brief at 24-25. Father

contends that the trial court improperly found that no substantive evidence

regarding Mother or Father’s current mental or physical conditions was placed

on the record. Father asserts that the trial court failed to acknowledge that

Mother was treated for mental health issues prior to the parties’ separation

and currently is prescribed Trintellix for mental health issues. Father’s Brief

at 24 (citing N.T., 10/16/18, Vol. II, at 132-134). Father complains that the

trial court did not acknowledge in its opinion that he had engaged in individual

mental health therapy, was not on any medication for mental health disorders,

and that his therapist, Dr. Weismantle, had no concern for his mental health,

stating that Father’s focus in treatment was on Children. Father’s Brief at 24-

25 (citing N.T., 10/16/18, Vol. II, at 189-192).

       The trial court made the following findings with regard to custody factor

fifteen:

       No substantive evidence regarding Mother or Father’s current
       mental or physical conditions has been placed on the record.
       Mother was previously treated for depression and anxiety. Father
       is diagnosed with adjustment disorder.        Since co-parenting
       counseling has failed previously, and since each parent needs to
       resolve their own issues prior to attempting co-parenting
____________________________________________


4 Custody factor fifteen addresses the mental and physical condition of a party
or a member of a party’s household.

                                          - 23 -
J-A26013-19


      counseling in the future, no parental therapy is Ordered, but is
      highly recommended.

Trial Court Opinion, 6/5/19, at 12.     This statement is consistent with the

evidence presented regarding Mother’s and Father’s mental health issues and

evinces an understanding by the trial court of the mental health histories of

both parties.    Accordingly, Father’s concerns regarding the trial court’s

findings pursuant to custody factor fifteen lack merit.

      Ultimately, in his conclusion regarding issue one, Father contends that

most of the custody best-interest factors in this case are neutral and do not

favor either party, such that the trial court should have awarded equal shared

physical custody. Id. at 25. We do not agree. Because we are bound by the

trial court’s credibility and weight assessments regarding the evidence, and

the trial court’s conclusions are not unreasonable, we will not disturb the trial

court’s decision to award primary physical custody to Mother.          C.R.F. v.

S.E.F., 45 A.3d at 443. Thus, we conclude that Father’s first and fourth issues

lack merit.

      Next, Father argues that the trial court erred and abused its discretion

in giving no weight to the well-reasoned preferences of Children.          Father

alleges that the trial court did not set forth any basis to conclude that Children

were too young and too immature, especially eleven-year-old M.K., to state a

well-reasoned preference or to ask any substantive questions regarding their

custody time with either parent. Father’s Brief at 25-31. Father asserts that

as a child grows older, a court should give more weight to the child’s

                                     - 24 -
J-A26013-19


preference. Father’s Brief at 30 (citing Shoup v. Shoup, 390 A.2d 814, 817-

818 (Pa. Super. 1978); Tomlinson v. Tomlinson, 374 A.2d 1386 (Pa. Super.

1977); and Williams v. Williams, 292 A.2d 870 (Pa. Super. 1972)). Father

also cites Bowser v. Bowser, 302 A.2d 450, 452 (Pa. Super. 1973), to

support his contention that a child’s preference may be accorded great weight

at ten years of age and older. Id. at 31.

     In its opinion, the trial court stated the following:

           The case at hand is not a case where a trial court
     disregarded a factor as implied by Father. Rather, the [t]rial
     [c]ourt specifically considered the age, maturity and intelligence
     of … Children and chose to afford their testimony no weight due
     to … Children’s age and maturity. The [t]rial [c]ourt stated, “Due
     to the age and maturity of Children, this factor was given no
     weight.”

           The record evidence supports the [t]rial [c]ourt’s
     determination of the weight to be afforded to … Children. …
     Children have not yet reached the stage in their lives where they
     are mature or thoughtful. Moreover, neither [c]hild provided a
     well-reasoned preference of custodial parent. C.K. was 6 years
     old at the time of the hearing and in first grade. M.K. was 11
     years old and in fifth grade. More importantly, both Children
     suffer from emotional challenges. Dr. Chambers described that
     [C.K.] suffers from some emotional challenges, while [M.K.]
     suffers significant emotional challenges. The testimony also
     established that M.K. (the older child) has significant behavioral
     problems in school. The behavioral problems that M.K. exhibits,
     as well as the emotional difficulties and age of C.K., do not
     establish that type of maturity that would allow [the trial court] to
     give weight to their custodial preferences. Nonetheless, the [t]rial
     [c]ourt did speak with each child separately in chambers with all
     counsel present to personally assess their maturity and the basis
     on [sic] any preference they may have, as well as to allow them
     to express any concerns or thought. Based upon these individual
     discussions in chambers, the [t]rial [c]ourt determined that …
     [C]hildren did not possess sufficient maturity to give weight to any
     expressed preference. Moreover, neither [c]hild in this case

                                     - 25 -
J-A26013-19


      expressed any preference of custodial parent that is
      inconsistent with the [t]rial [c]ourt’s award of custody, let
      alone a well-reasoned preference. Therefore, the [t]rial
      [c]ourt did not error [sic] or abuse its discretion in assigning no
      weight to any preference that may or may not have been
      expressed by … Children.

Trial Court Opinion, 6/5/19, at 17-18 (emphasis added).

      The cases Father cites in his brief precede the Child Custody Act, and,

thus, cannot require the trial court to afford controlling weight to the

preference of a child in a custody case under the Child Custody Act.         As

articulated by the trial court, Children in this case have special needs that

factor on the amount of weight that the trial court would place on their

preference as to which parent to award primary physical custody or whether

to award equally shared physical custody. The trial court determined that,

based upon Children’s special needs, it would not place any weight on their

preferences, but would make its determinations on the remaining custody best

interest factors.   We agree with the trial court that “[i]t is within the trial

court’s purview as the finder of fact to determine which factors are most

salient and critical in each particular case.” M.J.M. v. M.L.G., 63 A.2d 331,

339 (Pa. Super. 2013) (citation omitted). We will not disturb the trial court’s

decision decline to afford weight to Children’s preferences.

      Finally, in his third issue, Father argues that the trial court erred and

abused its discretion in weighing the testimony of various expert and lay




                                     - 26 -
J-A26013-19


witnesses.5 Father’s Brief at 31-33. However, while Father developed this

claim in his brief with more detail than was set out in his concise statement,

Father’s argument remains vague. In its opinion, after stating that Father’s

concise statement was vague, the trial court explained:

       Nonetheless, the [t]rial [c]ourt did in fact consider every witness
       who testified or was proffered by each party. The [t]rial [c]ourt
       issued extensive Findings of Fact in support of its decision
       following a meaningful review of and consideration of all of the
       testimony.

              At best, this issue raised by Father is a back door attack on
       the weight and credibility that the [t]rial [c]ourt afforded to a
       particular witness(es). As discussed above, deference is given to
       the credibility and weight of the evidence afforded by the [t]rial
       [c]ourt. The [t]rial [c]ourt’s credibility and weight determinations
       are only subject to reversal where the [trial court’s] conclusions
       are unreasonable as shown by record evidence. Because the
       [t]rial [c]ourt’s conclusions are reasonable as shown by the
       evidence of record, [the trial court] did not commit an abuse of
       discretion and/or an error of law.

Trial Court Opinion, 6/5/19, at 18-19.


____________________________________________


5  Specifically, Father contends that the trial court erred in failing to consider
that Dr. Bernstein, who submitted a critique of Dr. Chambers’s testimony and
gave testimony at the custody trial, “contradicted in many ways” the
testimony of Dr. Chambers, upon which the trial court relied. Father’s Brief,
at 31-32. Father also asserts that the trial court should have considered the
testimony of K.W., Children’s elementary school principal, which Father claims
contradicted the testimony offered by Dr. Chambers and Mother. Id. at 31.
Moreover, Father contends that the trial court erred and abused its discretion
in failing to consider the testimony of M.K., Mother’s half-sister, who testified
regarding the deterioration of the family relationship between Mother and her
side of the family. Id. Father complains that the trial court did not “mention”
the testimony of Dr. Weismantle, Father’s treating psychologist, who testified
to Father’s mental health status. Id. Father also alleges that the trial court
did not consider or discuss the testimony of his long-term friend, D.M. Id. at
32.

                                          - 27 -
J-A26013-19


     With regard to the testimony of expert witnesses, we have stated:

            The trial court was under no obligation to delegate its
     decision-making authority to [the custody evaluator]. See, e.g.,
     K.W.B. v. E.A.B., 698 A.2d 609, 613 (1997). It is an abuse of
     discretion, however, for a trial court to dismiss “as unpersuasive,
     and to totally discount, uncontradicted expert testimony.
     Murphey [v. Hatala], 504 A.2d [917,] 922; see also
     Rinehimer v. Rinehimer, 336 Pa. Super. 446, 485 A.2d 1166,
     1169 (1984) (while not required to accept their conclusions, “[t]he
     lower court was obligated to consider the testimony of the two
     experts[.]”); Straub v. Tyahla, 247 Pa. Super. 411, 418 A.2d
472, 476 (1980) (“[W]e conclude that the lower court abused its
     discretion in totally discounting as unpersuasive the expert
     opinion testimony of appellant’s testifying psychiatrist.”).
     Accordingly, while a trial court is not required to accept the
     conclusions of an expert witness in a child custody case, it must
     consider them, and if the trial court chooses not to follow the
     expert’s recommendations, its independent decision must be
     supported by competent evidence of record. See Nomland v.
     Nomland, 813 A.2d 850, 854 (Pa. Super. 2002) (“To say that a
     court cannot discount uncontradicted evidence, however, is
     merely to rephrase the requirement that a child custody court’s
     conclusion have competent evidence to support it. So long as the
     trial court’s conclusions are founded in the record, the lower court
     was not obligated to accept the conclusions of the experts.”)
     (citations and quotation marks omitted).

M.A.T., 989 A.2d at 19-20.

     Upon review of the record, we find that the trial court considered

Dr. Chambers’s expert opinion and recommendation as well as Dr. Bernstein’s

expert critique of Dr. Chambers’s recommendation, and that its decision to

follow Dr. Chambers’s expert opinion and recommendation is supported by

competent evidence of record. M.A.T., 989 A.2d at 19-20; Nomland, 813
A.2d at 854. Thus, we discern no error of law or abuse of discretion by the




                                    - 28 -
J-A26013-19


trial court with regard to its consideration of the expert testimony and

recommendations.

      With regard to the remaining witnesses, again, we agree with the trial

court that “[i]t is within the trial court’s purview as the finder of fact to

determine which factors are most salient and critical in each particular case.”

M.J.M., 63 A.3d at 339 (citation omitted). As we are bound by the trial court’s

credibility and weight assessments regarding the evidence, and the trial

court’s conclusions are not unreasonable, we will not disturb the trial court’s

decision not to award equally shared physical custody to the parties, and to

award primary physical custody to Mother. C.R.F. v. S.E.F., 45 A.3d at 443.

Accordingly, we conclude that Father’s claim fails, and we affirm the trial court

order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2020




                                     - 29 -